Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 1 of 31 Pageid#: 2




               IN TH E U NITED STATES DISTRICT CO UR T FOR TH E
                         W ESTERN DISTRIPT OF VIRGINIA
                                 DANW LLE PIW SION


   IN TH E M ATTER OF TH E
   SEAR CH O F:                                 SEA LED
                                                         *          ft
   290 H M SLIP LAN E,U TON ,V A,               N o:         ,

   324 H M SLIP LANE,AXTO N ,VA                      Lt''% m A
                                                             '.O
   1738 M ORGAN FORD ROAD,
                                                       W :lE0 -
                                                              ztt
   RIDG EW AY ,V A                                     q:.vo,okjjz
   103 AXTON ROAD,AXTON,VA

   TO IN CLU DE A LL
   O UTBUILDING S,VEH ICLES A ND
   THE CU RTILA GE SUR RO UND IN G
   EACH RESIDEN CE



                AFFIDA W T IN SUPPO R T OF A SEAR CH W ARR ANT

          1,A aron Durham ,being firstduly sw orn,hereby depose and state asfollows:

                    IN TR O DUC TIO N AND A G EN T BA CK G RO UN D

             Im akethisaffidavitin supportofan application underRule41 oftheFederal

RulesofCriminalProcedureforawarranttosearchthefourpremisesknownas(1)290
HAISLIP.LANE,AXTON,VA,(2)324HAISLIPLANE,AXTON,VA,(3)1738MORGAN
FOlkD ROAD,RIDGEW AY,VA,and(4)103AXTON ROAD,AXTON,VA,(CTARGET
ADDRESSES''),propertiesownedorcontrolledbyAlejandroESCARCEGA-AViIa,Francisco
Alav Alv z-consuelo,M eliton RO SALES-A lvarez,and N oe SalvadorBEcElklu -Gonzalez,

w hich furtherdescribed in Attachm entA,forthe thingsdescribed in Attachm entB.




                                                                                       P4;j.y
                                                                                            u
                                                                                       l
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 2 of 31 Pageid#: 3




       2.     1am aTask Force Officerw ith the Drug Enforcem entA dm inistration,and have

been since August2010.Iam currently assigned to Enforcem entGroup 25, Roanoke Resident

Oftice(RRO),ofthtDEA W ashingtonDivisionOffice.1am an(Ginvestigativeorlaw
enforcementoffcer''oftheUnitedStateswithinthemeaningofSection2510(7)ofTitle18of
theUnited StatesCode,and am empowered by 1aw to conductinvestigationsof,andto make

arrestsfor,offensesin violation ofTitle l8 and Title 21oftheU nited States Code. 1have

received training in allareasofnarcoticsinvestigations including search and seizure laws and

statutespertaining to enforcem entofthe Controlled SubstancesA ct.

       3.     Since becom ing a law enforcem entofficerin 2000,Ihave eitherconducted or

assisted otherlaw enforcem entofficersin conducting num erousnarcotics investigations that

have resulted in the arrestand conviction ofnum erous individuals. 1have attended classesand

coursesconducted by theD EA and otheragencies regarding the im portation,transportation,and

distribution ofillegaldrugs. 1am lm ow ledgeable aboutstate and federaldrug laws. Ihave

participated in a num berofdrug trafscking,m oney laundering,and organized crim e

investigationsthathave resulted in the arrestofnum erousm em bersofseveraldifferent

internationaland dom estic drug trafficking organizations and the seizure ofcurrency,assets,and

drugs. Ihave participated in m any searchesofresidencesand businesses ofsuspected drug

traffickersforevidence ofcrim inalactivity. 1have also conducted and participated in the

debriefng ofm any drug traffickersand m oney launderers,through w hich 1have learned

valuable inform ation regarding the techniquesused by drug trafscking organizationsto

distribute drugsin both dom estic and internationalm arkets.A sa resultofm y training and

eyperience,lam fam iliarwith the way in which drug trafficking organizations illegally traffic,




                                               2

                                                                                                      j'
                                                                                                  ))i
                                                                                                  f
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 3 of 31 Pageid#: 4




transport,and distribute drugsand launderthe proceedsderived from theirdrug distribution

activity.

       4.     The information contained within thisaffidavitisbased on m y personal

experience asw ellas on infonnation provided to m e by otherfederalagentsand localpolice

officers. 1am aw are thatnarcoticstraffickers often keep drugs,firearm s,U .S. Currency(USC),

and records in theirresidencesregarding the purchase ofand saleof'
                                                                 controlled substancesand

the laundering oftheproceedsofthose drug transactions.Such records have been recovered

frpm m ultiple residencesoftargds ofthis investigation in priorauthorized search warrants.

Drug traffickers and those laundering the proceedsofdrug trafficking in thisinvestigation

frequently use cellphonesto com m unicate abouttheiractivitiesw ith coconspirators. ln this

investigation,and during otherinvestigations in which lhave been involved,drug traftickers

havekeptrecordsregardingcellulartelephonebillings,travel(airline,hotelandrentalcar)
receipts,m oney transfers,ledgerswith pay/ow e inform ation,tsrearm s,am munition,and

controlled substances insidetheirhom es. A 1lofthis docum entation can be used to identify

unknow n co-conspirators,and al1ofthese item s have significantevidentiary value in

dem onstrating involvem entin drug trafflcking and m oney laundering.

       5.     Thefacts in thisaffidavitcom e from m y training and experience asw ellas

inform ation obtained from other1aw enforcem entoficersand interview sw ith w itnesses. This

afsdavitisintended to show only thatthere issufficientprobable causeforthe requested w arrant

and doçsnotsetforth allofm y knpw ledgeaboutthism atter.

              ThisafGdavitis subm itted in supportofaw arrantto authorizethe search of

property described in Attachm entA ,which m ay constitute and contain records,fruits,

instrum entalitiesand evidence ofoffenses involving violations ofm oney laundering and



                                                                                                    k

                                                                                                l
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 4 of 31 Pageid#: 5




conspiracy to com m itm oney Iaundering,in violation of l8 U .S.C.55 1956and 1957,conspiracy

to distribute controlled substances,in violation of21 U.S.C . j 846,and unlawfuluseofa

comm unicationsfacility tp facilitateadrug traffickingoffense,in violation (lf21U.S.C.

j843(b),(collectivelyGCTARGET OFFENSES').
              IDKNTJFICATION OF TIIE PROPERTY TO BX SKARCHED       -




              Thepropertytobesearchedarefourresidenceslocatedat(1)290HaislipLane,in
Axton;(2)324HaislipLane,inAxton;(3)1738M organFordRoad,inRidgeway;and(4)103
Axton Road,in Axton. Each oftheseresidences is located w ithin the W estern Districtof

Virginia,and are described in m ore detailin A ttachm entA .

              a.      1738 M organ FordRoad,Ridgeway, Virginla:Throughoutthe course of

       thisinvestigation,law enforcem enthasidentified 1738 M organ Ford Road,Ridgeway,

       Virginia,astheprimaryresidenceofAlejandroESCARCEGA-AViIabasedonpublic
       recordsand surveiilance. ESCARCEGA-AViIahasbeen identified asamoney launderer

       fortheinternationaldrugtraffickingandmoneylaunderingorganization(dtDTO/MLO'')
       in the A xton,V irginia,area. Law enforcem entdeterm ined the prim ary vehicle used by

       ESCARCEGA-AViIa isa blueH onda m ini-van,V irginia registration VM D -3980,

       registered to Jose LuisPA ltltA-covarruvias,at286 M um hy Road,Collinsville,V irginia.
       On June20,2016,in M artinsville,Virginia,law enforcem entconducting surveillanceof

       individuals known to bereceiving kilogram quantitiesofcocaine observed
       ESCARCEGA-AViIa m eeting w ith the individuals undersurveillance.Those individuals

       are believed by 1aw enforcem entto be operating w ithin the sam e internationaldrug

       traffickingorganizationthatisthesubjectofthisinvestigation.Law enforcement
       observed ESCA RCEGA -AViIa during a controlled transferofdrug proceedson M arch

       21,2019,which isdescribed in moredetailbelow,and comm unicatedwith

                                               4
                                                                                                          t
                                                                                                        ù'w
                                                                                                àleàf
                                                                                                I
                                                                                                    .
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 5 of 31 Pageid#: 6




     ESCA RCEGA -A ViIa to arrange a controlled transferofdrug proceedson July 17, 2019,

     w hich isdescribed in m ore detailbelow . ltis known through telephonetollanalysis, set

     forth in m ore detailbelow ,thatESCAR CEGA -A ViIa utilizesoellularphonesto

     com m unicate w ith hisdrug trafficking coconspiratorsand m oney launderers,and changes

     numbers,using differentsubscriberinform ation and the identity ofothers forthat

     subscriberinform ation to avoid detection by law enforcem ent. Telephone tollanalyses

     have identified the top contactofESCARCEGA-AViIato be the cellulartelephone

     numberutilized by FranciscoALVAR.EZ-COnSUeIO.On November7,2019,DEA ILR.
                                                                           O
     conductedsurveillanceon 1738MorganFordRoad,theresidenceofAlejandro
     ESCA RCEGA-AViIa. D EA R RO observed ESCARCEGA-AViIa leave 1738 M organ

     Ford Road a blue Honda van. On January 10,2020,D EA RR O utilized a source of
     inform ation to m eetw ith ESCARCEGA-AViIa at 1738 M organ Ford Road. The DEA

     lkRO SO1had a briefconversation w ith ESCA RCEGA -AViIa and leftthe residence,

     conirm ing thathew asstillatthe residence.

            b.     290 H aisli
                             p Lane,Axton,Virginia: Throughoutthe course ofthis

     investigation,law enforcem enthasidentified 290 H aislip Lane,Axton,V irginia,asthe

     prim ary residence ofM eliton RO SALES-A IVaD Z based on surveillance ofRO SALES-

     A lvarez. ROSA LES-AIVaD Z isbelieved to be a close associate and drug

     distributor/m oney courierforESCARCEGA-AViIa,and the brotherand neighborto
     ALvA u z-consuelo.Since approxim ately 2006,RO SALES-A IVaKZ hasbeen

     identifiedintheDEA RRO asamultiplekilogram cocaineandmari
                                                             juanasourceof
     supply(SOS)intheHenryCountyandPittsylvaniaCounty,Virginiaareas.Law
     enforcembntobserved ROSALES-AIVareZmakeacontrolled delivery ofdrugproceeds




                                                                                                       ù
                                                                                                   #
                                                                                                   .




                                                                                               !j
                                                                                               ,
                                                                                                aj,
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 6 of 31 Pageid#: 7




       onJuly 17,2019,whichisdèscribed in moreddailbelow,and appeared to beatthe
       direction ofESCARCEGA-AViIa.

                       JJ4 H aisli
                                 p Lane,Axton,Virginia:Throughoutthe course ofthis

       investigation,1aw enforcem enthasidentified 324 Haislip Lane, Axton,Virginia,asthe
       prim ary residence ofFrancisco A LVAREZ-Consuelo based on surveillance o'f

       ALVAREZ-Consue1o. Law enforcem entobserved A lwv AM z-consuelo m ake a

       controlled delivery ofdrug proceeds on M arch 21,2019,which isdescribed in m ore

       detailbelow ,and appeared to be atthe direction ofESCARCEGA-AViIa. ln 2018,
       A tavAltEz-consuelo w aspresentata location in M artinsville during a controlled

       deliveryofapproximatelyfifteenpoundsofmari
                                                juana.InJuly2019,aFederaltracking
       warrant(ping),wasobtainedforatelephoneusedbyALVAREZ-COnSUeIOwhichwas
       subsequentto the controlled m oney transfers.The ping revealed the location oftelephone

       in the area ofALVA REZ-Consuelo'sand ROSALES-Alvarez's residence.Telephonetoll
                                                          )'
       analyseshave show n thatatelephone identiied by law enforcem ent,w hich is utilized by
       A LV AREZ-Consue1o,isthetop contactofESCA RCEGA-AViIa.
                                                   .



                d.     103Axton R oad,Axton,Virginia.
                                                    .Throughoutthe course ofthis

       investigation,law enforcem enthas identified 103 A xton Road,A xton,V irginia,asthe

       prim ary residence ofN oe SalvadorBEcElklkA -Gonzalez based on surveillance of

       BEcERM -Gonzalez. Law enforcementobserved BEcEm kA-Gonzalez makea
       controlled deliveryofdrugproceedson M arch19,2019,which isdescribed in more
       detailbelow .

                          STATEM ENT OF PROBABLE CAUSE
       8.       Based on m y training and experience,including m y directexperience with the

individuals involved in the specitsc internationalDTO/M LO involved in this investigation,l
            .




                                               6
                                                                                                         %9
                                                                                                 ,jul*
                                                                                                 !   l
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 7 of 31 Pageid#: 8




believe thatthe residences located atthe TARGET ADD RESSES are being utilized to store

and/orsecure drugs,U .S.Currency,and/ordocum entation related to m oney launderipg and/or

drug trafGcking activities. Said docum entation w ould include hard copy docum entation, asw ell

asdigitally stored inform ation.

                                   Backgroundoflnvestigation
       9.     During the course ofthe investigation beginning in M arch 2015,DEA ItRO ,H S1

Roanoke 0 ffice,andHenryCounty,Virginia,Sheri
          .                                 ff'sOffice(HCSO),determinedthatalarge-
scale,M exican-based,DTO/M LO w asoperating from Axton,V irginia,and G reensboro,N orth

Carolina. This investigation revealed thatthe internationalDTO/M LO used stash house

locationsin A xton,V irginia,to m ove large quantitiesofdrugsthrough the m id-Atlantic and

eastern halfofthe United States.The individualsoperating in Axton and Greensboro reported

directly to,and received direction and instruction from ,m em bersofthe CartelJalisco N ueva

GeneracionICm GIcriminalorganizationinM exico.l
       10.     InJune2016,DEA RRO wascontactedbytheDEA DallasFieldDivision(DEA
DFD)aboutatractortrailerthatarrivedinDallas,Texas,topickupalargepieceofequipment.


1Based on m y training, experience,and the inform ation gathered from federallaw enforcem ent
agencies investigating this organization in M exico and the United States,and the infonuation
determ ined in other investigations in the DEA RRO, I know that Cm G is a M exican-based
criminalorganization controllingthelarge majority ofcocaine,heroin,and methamphetamine
trafficking in southern and western Mexico. Based originally in Guadalajara,Jalisco,Mexico,
CJNG hasrecruited individualsfrom the regions ofJalisco,Nayarit,and Veracruz io transport
drugs acrbss the M exican border and to distribute drugs in areas of the W estern District of
V irginia,including Axton,Virginia,and W inchester,V irginia. Once in Axton,Cm G m em bers
and their assqciates m aintained several residential properties for the purpose of receiving,
storing,packaging,and distributing m ultiple kilogram s of cocaine,m ultiple kilogram sofheroin,
andmuliiplepoundsofmarijuanatheyfurtherdistributed.ThoseCJNG membersandassociates
received large am ounts of United States currency as paym entforthe controlled substances,and
transm itted that currency to m em bers and affiliates of CJN G based in M exico, frequently
laundering the m oney through w iretransfers and bank accounts,and often transferring bulk cash
to coconspiratorsengaged in m oney laundering activities.


                                                                                                       i1
                                                                                                    $0hrp
                                                                                                   1
                                                                                                   ,
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 8 of 31 Pageid#: 9




Based on theirindependentinvestigation into drug trafficking activity,the D EA DFD suspected

the equipm entcontained a large am ountofcocaine thatw asdestined forthe M artinsville,

Virginia,area. A gentsw ith DEA DFD approached thetruck driver,w ho provided a billof

lading show ing an addressto a business in M artinsville.

               A pproxim ately three days later,DEA RRO conducted surveillance in the area of

the businessand observed the tractortrailerarrive atthe businessatapproxim ately 6:50 am . A

shorttimelater,anunidentifiedHispanicmale(SCUM 1'')arrivedatthebusinessinablack2016
Ford Fiesta rentalcar,N orth Carolina registration EBW -4429,and rem oved the equipm entfrom

thetrailer.U M 1 stayed a very shorttim e and brietly leftthe business in the Ford Fiesta.UM 1

returned to thebusinessand drovethe equipm entinto a warehouse building. Subsequently,U M

1andanotherunidentifiedHispanicmale(SSUM 2') leftthebusinessintheFordFiestaanddrove
repeatedly back and forth in frontofthe business,conducting whatappeared to be counter-

surveillance. A shorttime later,U M 1 and UM 2 m etw ith the driverofa blue m ini-van,

V irginia registration VM D-3980,laterdeterm ined to beESCA RCEGA-AViIa.Surveillance units

observedESCARCEGA-AViIaentertheFordFiestawithUM 1andUM 2,andallthreesubjects
leftthearea.Forapproximately20minutes,thethreesubjectsdroverepeatedlybackandforth in
frontofthebusiness,againconductingwhatappearediobecounter-surveillance.Allthree

subjectsthengotinESCARCEGA-AViIa'Sbluevan,anddroveinthesamemannerinfrontof
thebusiness,conducting whatappparedtobeadditionaliounter-surveillance.
       12.     Laterin the afternoon,law enforcem entsurveillance observed a silverToyota

arrive atthe businesswhere the equipm entw asdelivered,follow ed by the black Ford Fiesta.

Afterapproxim ately threehours,the silverToyota and black Ford Fiesta leftthe business.A

traffic stop w asconducted on the silverToyota.A narcotics K-9 was utilized to conductafree air


                                                8
                                                                                                       $t
                                                                                                  $!?
                                                                                                 ly1
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 9 of 31 Pageid#: 10




sniffaroundthesilverToyota,whichhad apositive alertforthepresenceofnarcotics. Law

enforcem entsearched the vehiclebutdid notlocate any drugs.
                                                                       !

               O n February 1,2018,1aw enforcem entconducting an investigation into the sam e

internationa.
            lDTO/MLO executedatotalofseven(7)searchwarrants.onresidentiallocationsin
and around Axton,Virginia,and onevehiclestop afteran intercepted communication indicattd

thatthèdriverhadpickedup adeliveryofcocainefrom hissourcesofsupply,JoseAlfredo
 SAN TA CRUZ-GOdineZ and Rogelio SANTA CRU Z-GOdiIK Z. A sa resultofthese law

enforcem entactionsthatday,investigatorsrecovered 11kilogram s ofcocaine,5 poundsof

marijuana,10differentfirearms,andoyer$100,000ofUSCurrency.Documentsrecovered
during the'searches included severald'ifferentm oney ledgers, m oney tra'
                                                                        nsferreceipts,and other

docum entsshowing the connections between theproperties and m em bersofthe international

DTO/M LO,dating back severalyears.80thJoseAlfredo SANTACRUZ-GOdineZandRogelio
 SANTA CRUZ-GOdineZ w ere chafged with a federaldrug traffickipg conspiracy,and Jose

A lfredo SAN TA CRUZ-GOdineZ was latercharged w ith afederalm oney laundering conspiracy.

        l4.     On February 6,2018,law enforcem entintercepted a bulk cash delivery of

 approximately $144,000 aspaymentforcocainetransactions,transported from Axton,Virginia,
 by Ram on CA ltlli o-Ruvalcaba and bound fordelivery in M exico. CAltllalwo-Ruvalcaba

 worked forthe sam e intem ationalDTO/M LO . Law enforcem entbelievesthese proceedswere

 collected from cocaine deliveriescnmpleted priorto the search wanunts executed on February l,

 2018. Ram on CAlklli o-Ruvalcaba w aslatercharged with a federaldnlg trafficking

 conspiracy.
                                                                              L
        l5.     OnJuly 11,20f8,DEA RRO andVirginiaStatePoliceexecuted astAtesearch
 warrantata residence in M artinsville,V irginia,follow ing the controlled delivery of




                                                                                                      #*
                                                                                                  ï1
                                                                                                  I
                                                                                                      is
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 10 of 31 Pageid#: 11




 approximately 15poundsofmarijuanathathadbeen interceptedbytheVirginiaStatePolice
 while scanning packagçsfordrugs.z During the search, Iaw enforcem entobserved a m oney

 counting machine,adrug ledgerdetailingmorethan$4,000,000in cocainetransactions,3and
 som e firearm s. AtavAllEz-consuelo w aspresentatthe residence during the state search

 warrant,andhadauseramountofmari
                               juanainhispocket.4
        16.    Severalm onthslater,in 2018,DEA RRO received inform ation from a

 confidentialsourceofinformation(CS 1)thatmembersoftheinternationalDTO/MLO had
 provided CS 1 w ith the nam es ofindividualsw ho w ereto receive large quantities ofcocaine and

 marijuanafrom CS lforfurtherdistribution.ALVAREZ-COnSUeIOandROSALES-AIVareZ
 were tw o ofthose individuals,and CS 1 identitied both as drug associatesw orking w ith

 ESCARCEGA-AViIa. A sa resultofthe direction received by m em bersofthe international

 DTO/M LO operating in M exico,CS 1distributed approximately20 kilogramsofcocâineto

 ALVAREZ-Consue1o,andapproximatelysix(6)kilogramsofcocainetoROSALES-A1varez.
        l7.    ln Septem ber2018,law enforcem entconducted atraffic stop involving A naBella

 SANCHEZ-RiOS,afterobservingherdriving avehiclethatpicked upa controlleddelivery of20



 2
 . The packagew as initially delivered to 1711Plantation Drive,Axton,V irginia,where itw as
 picked up by CA Rltatgo-Ruvalcaba,driven directly to the M artinsville address,and carried
 inside. The package was delivered to the sam eresidentialaddressin Axton,Virginia,thatwas
 used on M arch 8,2015,as a stash location for5 kilogram sofcocaine recovered by law
 enforcem ent,along w ith w ire transferdocum ents,digitalscales,and drug packaging m aterial.
 Thatsam e addressappeared asthe delivery location fora com m ercialdelivery of478 gram sof
 metham phetam ine on A pril8,2016,which wassubsequently intercepted by law enforcem ent.
 3A lthough itw asrecovered during a search in July 2018, the ledgercontained details of
 transactionsdating back to Septem ber2017.

 4 CesarGON ZALEZ-Parra ow ned the M artinsville hom e, and waspresentduring the search.
 GON ZA LEZ-Parra and Jose A lfredo SANTACRU Z-GOdineZ had been presentduring a
 Septem ber2015 m eeting w ith an undercoveragentw ith H Slin Richm ond,Virginia,in w hich
                                                10

                                                                                                         @
                                                                                                       uy/
                                                                                                   $
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 11 of 31 Pageid#: 12




 poundsofmarijuanafrom asuspectedstashhousefortheinternationalDTO/MLO.Atthattime,
 SAN CHEZ-RiOSw asthe ownerand operatorofa m oney service business in Axton,V irginia,

 thatCS 1 lateridentified asa pointofm oney laundering fordrug proceedsforthe international

 D TO/M LO. lnvestigators conducted an extensive exam ination ofthe internationalw iretransfers

 sentfrom SAN CHEZ-RiOS'Sbusinessto Ixtlan delRio,N ayarit,M exico. Based on that

 extensive/investigation,1aw enforcementidentified morethan $4,000,000 in drugtrafficking
 proceedslaundered by w ire transferson behalfofthisD TO/M LO overa period of 16 m onths.

 Law enforcem entrecovered explicitcom m unicationsbetween a m em berofthe international

 DTO/M LO operating in M exico and SAN CHEZ-RiOS,directing SAN CHEZ-RiOSto send m oney

 delivered to herin cash to specific recipients in M exico during thattim e,and to structurethe

 transfersin an effortto avoid law enforcem entdetection. These transactionsw ere jentin the

 nam esofseveraldifferentindividuals,and w erç sentto severaldifferentindividuals in lxtlan del

 Rio. Severalotherm em bersofthe internationalD TO/M LO,including ESCA RCEG A-AViIa,

 transferred m oney using SAN CHEZ-RiOS'S businessto lxtlan delRio.

        18.     Additionally,duripg an exam ination ofthe cellulardevice belonging to

 SAN CHEZ-RiOSduring the Septem ber2018 traffic stop,1aw enforcem entidentiqed explicit

 com m unicationsbetween aphone num bersubscribed to an individualliving at 1738 M organ

 Ford Road,Ridgew ay,V irginia,and SAN CH EZ-RiOS,directing SAN CHEZ-RiOSto send m oney

 delivered to herin cash to specifsc recipients.in M exico and Califom ia. Law enforcem ent

 believesthatESCARCEGA-AViIaw asusing thatnum beratthattim e.




 GON ZALEZ-Parra and SAN TA CRUZ-GOdineZ were negotiating the transferof20 kilogram sof
 cocaine.
                                                 11

                                                                                                          é?
                                                                                                  ,
                                                                                                      ,
                                                                                                      yj..
                                                                                                      i
                                                                                                         y
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 12 of 31 Pageid#: 13




                                Controlled Bulk Cash D eliveries

        19.    In 2019,agentsw ith D EA 1,DEA 2,and DEA 3 developed confidentialsources

 (CS)withinformationpertainingtomoneylaunderingoperationsonbehalfofCJNG.
 Specifically,each CS received a contractto perform m oney laundering serviceson behalfof

 CJN G,and the contractinvolved a specificm oney transaction orseries ofm oney transactions

 spread acrosstheU nited States. In theircapacity w orking underthiscontract,each CS w ould

 receive informationfrom amemberofCJNG'thattherewasbulk cash readyforpick up,each CS

 w ould arrange foracourierto pick up the currency from a m em berorassociate ofCm G ,and

 each CS would ensurethatbulk cash w aslaundered in the specifc way identified by Cm G for

 thoseproceeds.

        20.     Formonths,DEA 1,DEA 2,andDEA 3eachusedtheirrespectiveCS(SCDEA 1
 CS,''<<DEA 2CS''andTTDEA 3CS'')successfullytoretrievedrugproceedsinotherjudicial
 districtsw ith ongoing investigations ofC.
                                          '
                                          fN G'Sdrug trafGcking and m oney laundering activity.

 Through these and through investigations in theirown districts,DEA 1,D EA 2,and DEA 3 have

 identified individuals responsible forordering theirrespective CS to collectand launderdrug

 proceedson behalfofCJNG .

                        Controlled Bulk Cash Delivery:M arch 2l,2019

        21.    ln M arch 2019,DEA 1CS provided DEA 1 w ith inform ation indicating thata
                                                 '
                                                 !

 transferofdrug proceedswasscheduled to occurin Axton,V irginia.D EA 1 CS provided DEA

 1with(434)857-6954asthecontactpersontodropofftheU.S.Currency.DEA RRO issuedan
 Adm inistrative Subpoena to Verizon W irelessforsubscriberand tollrecordsassociated w ith




                                               12
                                                                                                           +k
                                                                                                          v1
                                                                                                      !
                                                                                                      k
                                                                                                  $1
                                                                                                  ,
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 13 of 31 Pageid#: 14




 (434)857-6954,andsubsequentlydeterminedthenumberwassubscribedtoAidenHdz,1162
 Piney ForestR oad,D anville,V irginia.s

        22.     Subsequently,DEA 1obtainedastatetrackingwan-ant(ping)for(434)857-6954
 and observed the operatorofthe devicebearing t
                                              ,
                                                hatcellulartelephone num bercontinuously

 show intheareaofRidgeway,Virginia,whichislocatedinHenryCouniy intheWestern
 D istrictofVirginia. Based on previousinform ation received by DEA RRO,theping wasin the

 sam e generalarea asthe residenceassociated w ith ESCARCEGA -A ViIa,D EA RRO requested

 assistance from H CSO to atlem ptto identify vehiclesatthe residence,using a ruse to conceal

 theirapproach. Law .enforcem entoftscersobserved vehicles parked atthe residence,including a

 2007 blue Hondavan w ith V irginiaregistration VM 17-3980,w hich w asthe sam e vehicle

 observed during surveillance ofthe suspected drug delivery in June 2016. D uring the interaction

 w ith the HCSO deputy atthe residence in M arch 2019,the deputy'sbody w orn cam era captured

 the conversation w ith a Hispanicm ale,laterpositively identified by agents in this investigation

 reviewingthefootageasESCARCEGA-AViIa.Thepingfor(434)857-6934remainedatthe
 residenceNovernight,and agentsgonducting surveillance nearthe residence did notseethe

 vehicle leave the residence during thattim e.

        23.     Onthefollowingday,thepingon(434)857-6954appearedintheareaofAxton,
 V irginia.DEA RR.
                 O travelled around the area oftheping and located a blueH ondavan,believed

 to bethe sam e vehicle observed attheR idgeway residence associated w ith ESCARCEGA-AViIa




 5h search oflaw enforcem entdatabasesdoesnotshow the nam eofA iden H dz residing atthe
 subscriberaddressoreven existing in V irginia.

                                                 13
                                                                                                         ï@
                                                                                                     $khëj*
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 14 of 31 Pageid#: 15




 and from theprevioussurveillanceoperation inJune2016.6 Onthisday,thatblueHondavan

 w asatan addressassociated w ith ALVA REZ-Consuelo.'

        24.    D uring the investigation,DEA RRO provided undercover/confidentialsource

 assistance,usingaconfidentialsource(CS2),toarrangeforthepick-upofapproximately
 $309,000indrugproceeds.OnM arch21,2019,CS2contacted(434)857-6954andarranged
        ,



 forthetransferofdrug proceeds fora location in Axton,V irginia.A tapproxim ately 5:03 p.m .
                                                                                           ',

 CS2receivedatelephonecallfrom amale,believedtobeESCARCEGA-AViIa,from (434)
 857-6954. ESCAR CEGA -AViIa told CS 2 thathe w ould be sending som eone elseto deliverthe

 U .S.Currency.

        25.    Surveillance team s were in place to observe the transaction,and saw

 ESCARCEGA-AViIaand AlavA lkEz-consuelo traveling in tandém ,butin separate vehicles,to

 the designated transaction location. ESCARCEGA -AViIaw as driving the sam eblue H ondavan

 observed athisresidence in Ridgew ay thepreviousday,and believed to be observed atthe

 residenceofAlavA M z-consuelo.A LvA u z-consuelo w asdriving aburgundy and silver

 D odgetruck registered in his ow n nam e. Itijbelieved by law enforcem entthatthey traveled

 from A ta
         v AltEz-consuelo's residence to the m eetlocation. Oncethere,a m ale,identified by

 law enforcem entofficersasA LVAREZ-Consuelo,7exited hisvehicle and obtained a green bag

 from thetruck hew as drivi'
                           ng. Law enforcem entlaterdetennined the green bag contained

 approxim ately $300,000 U.S.Currency.AlvvAltEz-consuelo gavethegreen bagtoCS 2,who
 placed itin the trunk ofCS 2'svehicle.Approxim ately two m inutesafterCS 2 lef4the




 6DEA RRO w asunable to confirm the license plate on the blue Honda van due to the distance
 thevan wasparked from the street.                          '

                                               14
                                                                                                  4W
                                                                                                $y
                                                                                                 h
                                                                                                  kh
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 15 of 31 Pageid#: 16




 designated location,ESCA RCEGA -A ViIa arrived atthe transaction location in hisblue Honda

 van and appeared to m eetw ith A LvAlv z-consuelo.

                         ControlledBulkCasbDelively:M arch29,2019
        26.     Justafew dayslater,DEA 1CS providedDEA 1with information indicatingthat

 atransferofapproxim ately $100,000 indrugproceedswasscheduled to QccurinEden,North
 Carolina. Because ofthe significantoverlap in drtig trafficking activitiesforC-
                                                                               m G -related

 targetsbetweenDEA Greensboro(SDEA GRO'')andDEA .
                                                RRO,DEA 1requestedsurveillance
 assistance from both DEA GRO and DEA RR O in the eventthatthe bulk cash w ould be

 delivered by an Axton-based m oney courier.

        27.    The DEA 1provided D EA GR O w ith aphone num berofthecontactperson to

 drop offtheU.S.Currency.On M arch 29,2019,an undercoverofficerworkingforDEA GR0

 CDEA GRO UC'')madecontactwithanunknownmale(UM )attheprovidednumber.The
 unknown m ale advised the he would be driving a blue BM W . Surveillance team swere in place

 to observe the blue BM W arrive and m eettheD EA GRO U C atthe designated transaction

 location in Eden,N ol'
                      th Carolina.The unidentified H ispanic m ale wasdriving a 2002 blue

 BM W V irginia registration UXL-6081,registered to LorenaPerez Sandovalat768 GilesRd.,

 A xton,VA .

        28.    The unknown m ale,w earing whatappeared to be w ork clothes,a gray hatand red

 shirt,exited hisvehicle and gotinto the DEA GR O UC vehic'1e. The m ale obtained abag

 containing adiaperbox from theblueBM W hewasdriving,andplacrdthebag containingthe
                                                           1




 7A review ofa covertvideo recording ofthetransaction allow ed agents to positively identify
 ALvA ltEz-consuelo asthe individualw ho handed the green bag to CS 2. CS 2 also positively
 identified aphotograph ofA LvAlc z-consuelo asthe individualw ho gave CS 2 the green bag.

                                               15                                                      #
                                                                                                   $/
                                                                                                (
                                                                                                 $1i
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 16 of 31 Pageid#: 17




 diaperbox in to thepassengerside ofthe DEA GRO UC vehicle. Law enforcem entlater

 determinedthediaperbox contained $307,070 U.S.Currency.
               The DEA > 0 and DEA GRO were able to identify the unknown Hispanic m ale

 asN oe SalvadorBEcEltlkA -Gonzalez.A review ofa covertvideo recording ofthe transaction

 allowed agentsto positively identifyN oe SalvadorBEcElklkA-Gonzalez asthe individualwho

 handed the diaperbox to theD EA GRO U C.

        30     BEcElllu -GonzalezexitedtheUC vehicleandtheDEA Gk.
                                                                O UC le'
                                                                       ftthe
 designated location. Approxim ately twenty fourm inutesafterBEcEltltA -Gonzalez leftthe

 transaction location,the DEA RRO surveillanceteam observed BEcEluu -Gonzalez,driving

 the blue BM W ,arrive at103 A xton Road,Axton,V A. TheDEA RRO observed theunidentised

 H ispanic m ale exitthe vehicle at l03 A xton,Road and enterthe shed to the leftside ofthe

 residence.Approximatelythree(3)minuteslater,theDEA RRO observedtheunidentified
 Hispanicm ale liave 103 Axton Road and travelto M ax K endallLum berand Tin in theblue

 BM W . By the appearance and clothing description,itappeared thisindividualw asem ployed by

 M ax KendallLum berand Tin.

                On January 2,2020,the DEA RRO observed the blue BM W parked at103 Axton

 Road,Axton,V irginia. On January 3,2020,the DEA IkRO observed a Hispanic m ale that

 resem bled BEcERlkA -Gonzalez,getinto the blue BM W and drive to M ax KendallLum berand

 Tin. On January 8,2020,DEA IlRO observed BEcEllltA -Gonzalez com e outofthe residence

 at103 Axton Road and stand on the frontporch. DEA RRO followed BEcElkltA-Gonzalez get

 into theblue BM W and drive to M ax KendallLumberand Tin.




                                                16
                                                                                                  ,   d@
                                                                                                 î'
                                                                                              (l!
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 17 of 31 Pageid#: 18




                         Contvolled Bulk Cash Delivery:July 17,2019

        32.    During the investigation,the DEA RRO provided assistanceto D EA 2 fora

 transferofdrug trafficking proceeds setto occurin A xton,V irginia,on behalfofthe sam e

 internationalDTO/M LO involved inthiscase.DEA 2 CS received acontractto laundermoney

 forCJNG andwasgiventhetelephonenumberofthecontactperson forthebulkcash transfer,

 anunknownindividualusing(434)857-6409.
        33. OnJuly17,2019,CS2contacted(434)857-6409andarrangedforthetransferof
 drug procredsfora location in Axton,Virginia. A tapproxim ately 2:12 p.m .,CS 2 received a

 telephonecallfrom amale,believedtobeESCARCEGA-AViIaOCfrom (434)857-6409.
 ESCA RCEGA -AViIa told CS 2 thathe w ould be sending som eone else to deliverthe U .S.

 Currency. CS 2 received a textm essage from ESCAR CEGA -A ViIa,instructing CS 2 to m eetat
 11170 Chatham Road,Axton,V irginia,which istheaddress ofa dollarstore.g

        34. Followingthetelephonecallsbetween(434)857-6409andCS2,telephonetoll
                                              V
 analysisshowsthat(434)857-6409called(276)403-2134.Afterobtainingafederaltracking
 warrantforlocationinformationfortelephonenumber(276)403-2134,1aw enforcement



 8DEA RRO determinedthatESCARCEGA-AViIawasutilizing(434)857-6409atthattime
 based on a Federaltracldng w arrantthatw asreceived on A ugust8,2019,from U .S.M agistrate
 JudgeJoelC.Hoppe,inCharlottesville,Virginia.Thattrackingwarrantshowedthat(434)857-
 6409 wasm ostly located in the sam e area ofESCARCEGA-AViIa'S residence,pteviously
 identifiedbytherusecallconductedbytheHCSO àeputyinMarch2019.(434)857-6409was
 also tçpinging''in the sam e area ofthe telephone num berused by ESCA RCEGA -AViIa to
 coordinate the dl'ug proceedstransferin M arch 2019. Furtherm ore,the tracking w arrantshow ed
 that(434)857-6409traveledtotheareaofthesh
                                         .aredresidenceofALVAREZ-COnSPeIOand
 ROSA LES-AIVaR Z residenceon severaloccasions,sim ilarly to the m ovem ents of
 ESCARCEGA-AViIa during priorm oney transactions.
 9Based on inform ation gained during this investigation, thisD TO/M LO had previously m ade
 exchangesofbulkcashfrom drugtraf/ckingproceedsatadollarstoreinAxtonjVifginia.

                                               17
                                                                                                          ?#
                                                                                                  !hh
                                                                                                      u
                                                                                                  I
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 18 of 31 Pageid#: 19




 concludedthatALVAREZ-COnSUeIOwasusing(276)403-2134,basedonsurveillance
 conflrm ing the locationsreturned through warrant.lo

        35.    Based on previous money pickups in the sam e area,DEA RR0 setup surveillance
                               .             Z                                    .


 in the area of290 and 324 H aislip Lane,Axton,Virginia.TheD EA I1R O observed a 1990 red

 Toyota vehicle!1ltave 290 Haislip Lahe,drive to the Axton D ollarGeneralstore,and sitin the
                           .




 parking 1otforseveralm inutes. The 1990 red Toyota leftthe D ollarGeneralparking lotand

 droveback to 290 Haislip Lane. Based on m y training and experience,lbelievethe individual

 driving the l990 red Toyota droveto theD ollarGeneralparking lotto determ inew hetherthere

 was a 1aw enforcem entpresence in the area priorto the transaction.

        36.    Atapproxim ately 2:51 p.m .,CS 2 received an incom ing telephone callfrom

 ESCARCEGX-AViIaon(434)857-6409.ESCARCEGA-AViIastated,Sswhâtkindofcarareyou
 in.''CS 2 responded w ith the description ofhis/hervehicle.ESCA RCEGA -AViIaresponded,
 Esgive the code/key to the guy to confirm it'sthe rightnum ber.''12 ESCARCEGA -A ViIa asked




 10Law enforcem entconGrm ed the location inform a'tion received on thisphone waspinging
 regularly in the location ofAlwvAltEz-conspelo'sshared residence w ith R OSA LES-A 1varez.
 0 n oraboutAugust13,2019,the location inform ation provided during the operatibn ofthe
 trackingwarranton(276)403-2134appearedaspecificlocationintheareaofMartinsville,
 nam ely a residence in Collinsville,Virginia.On thatoccasionsDEA RRO contacted H CSO to
 conductsurveillancetofurtherconfirm theiqdividualoperating(276)403-2134atthattimein
 Collinsville,Virginia.H CSO observed aD odge truck,registered to A tavA llEz-consuelo and
 seen being operated by ALvA lc z-consuelo,atthe specifc residentiallocation identified by the
 tracking w arrantforthe num ber. Thistruck w asthe only vehicle located attheresidence on that
 occasion,and wasthe sam e truck observed by 1aw enforcem entduring theM arch 2019 delivery
 ofbulk cash m ade by A tavA lkEz-consuelo.

 11The registered ownerofthisvehiclew as Carla A LV AREZ, a relativeofALV AREZ-COnSUeIO
 and R0SALES-A 1varez.

 12The individuals operating the internationalD TO/M LO thathad contacted D EA 3 CS to
 arrangeforthemoneytransferyrovidedhim/herwithaspecitscserialnumberfrom aonedollar
 billin U.S.Currency. Thatserlalnum berwasto be used during the m oney transfer.
                                                 18
                                                                                                      J?
                                                                                                  ïïihq
                                                                                                  i
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 19 of 31 Pageid#: 20




 CS 2 to callwhen he/she wasatthe location,told CS 2 to look for<ça little Toyota,''and advised

 he would ikallhim .He should be close to you.''

               Sulweillance team sobserved CS 2 and a blue Töyotapickup arrive attheD ollar

 Generalparkinglotwithinminutesofeachother.CS2exiteàhis/hervehicleandmçtwijhthe
 driverofthe blue Toyotapickup truck. CS 2 walked around to thedriver's side ofthe bed ofthe

 truck andretrieved an animalfeedbagthatcontainedapproximately $100,000in drug proceeds.
 Surveillance team s observed the blue Toyota pickup truck pullinto 324 Haislip Lane,Axton,

 V irginia afterleaving theD ollar.Generalstore. Surveillanceteam s identified M eliton

 ROSALES-AIVaD ZasthedriverandonlyoccupantoftheblueToyotapickup truck. CS 2

 positively identified a photograph ofM eliton ROSA LES-AIVareZ asthe delivery driverofthe

 $100,000m oney drop off.
                         ControlledBulk Cash Delivery:October8,2019

        38.    ln October2019,D EA 3 CS provided DEA 3 w ith inform ation indicating thata

 transferofapproximately $1,200,000 in drugtraffickingproceedsfrom the international
 DTO/M LO wastooccurintheAxton,Virginia,area.DEA 3CS received acontracttolaunder

 moneyforCJNG andwasgiven (434)857-6409astheindividualtocontacttocoordinatethe
 transfer.

        39.     On October8,2019,ESCARCEGA -AViI: contacted an undercoveragentfor

 DEA 3('SDEA 3UC'')using(434)857-6409toarrangethedetailsofthemoneytransfer.
 ESCA RCEGA -AViIa instructed D EA 3 UC to m eetattheD ollarGeneralstore,locatyd at11170

 Chatham Road,Axton,Virginia. Thataddressisthe sam e location forthem oney transferin July

 2019,andistheaddressfortheDollarGeneralstore.DEA 3UC andaconfidentialsource(SES
 3'5)drovetotheDollarGeneralandwaitedonthedeliveryofdrugproceeds.Atapproximately


                                                19
                                                                                                     d?
                                                                                                  $!ih1
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 20 of 31 Pageid#: 21




 6:37 p.m .,aH ispanic m ale driving an olderblueToyota truck,known to beM eliton ROSA LES-

 A lvarez,arrived atD ollarGeneraland w alked inside.ROSA LES-A IVaI'eZ approachrd DEA 3

 UC inside the DollarGeneraland DEA 3 U C directed ROSA LES-A IVareZ to speak with CS 3,

 who w asstillin the vehicle. ROSA LES-AIVaD Z asked the CS 3 to follow him to a different

 locationtoconductthetyansaction,butCS 3declinedto leavethatlocation.ROSALES-AIVaDZ

 returned to the BlueToyota pickup and w asobserved on his cellulartelephone.A t

 approxim ately 6:50 p.m .,DEA 3 UC observed a white Toyota Tundra arrive attheD ollar

 General@nd park beside the U C vehicle. An unidentified H ispanic m ale exited the white Toyota

 and RO SALES-A IVaR Z approached CS 3 in the UC vehicle. CS 3 obtained a large black

 suitcase and a sm allerblack shoulderbag containing the drug proceeds from the unidentified

 H ispanic m ale and RO SALES-Alvarez.

        40.    A gentssearched thetwo bags and observed severalvacuum -sealed bags ofU SC

 w ith writing on them . The USC wastransported to D EA RRo 'forprocessing.The USC bundles

 werenumbered 1through 56and each containedapproxim ately $20,000.00 USC.Followingthe

 moneytransfer,ESCARCEGA-AViIamadeaseriesofoutgoingtelephonecallsfrom (434)857-
 6409 to DEA 3 UC requesting the çkode''thatwassupposed to be given to the courierfollow ing

 the receiptofthe U SC,asthe courier,ROSA LES-A lvarez,had neglected to getthe code first.

 DEA 3 UC sentESCAR CEGA -A ViIa aphotograph ofthe (Yode'?viaESCA RCEGA-AViIa'S

 WhatsAppepcryptedaccount,whichislinkeddirectlytothenumber(434)857-6409.
        41.     Based uponm ytrajning,expertise,andexperiencegeperally withDTO/M LOS,
 and specifically w ith the investigation into thisparticularDTO/M LO,1know that:

                       D istributorsofcontrolled substances and m oney launderersoften keep

        ledgerbooks,telephone books,receipts,drug/m oney custom erlists,photographsand


                                               20
                                                                                                        @
                                                                                                   i jk(:'
                                                                                                   ,!
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 21 of 31 Pageid#: 22




        otherpapersthatidentify co-conspirators and their locationsorresidences and thatrelate

        totheimportation,transportation,purchasing and distribution ofcontrolled substances
        and proceedsderived from said salesil3

               b.'    Drugtraffickersgenerate substantialpro/tsasaresultofdnlgdealing
        which the courts have recognized asprobative evidence ofcrim esm otivated by greed,in

        particular,trafûcking controlled substances. D rug traffickersoften place assetsin

        corporate entitiesin orderto avoid detection ofthose assetsby 1aw enforcem entagencies.

        These assets often are placed in otherperson'snam es,even though the drug dealers

        continue to usethese assetsand exercise dom inion and controloverthem . They also

        often m aintain on hand large am ouhtsofUnited Statescurrency in orderto operate and

        tspance theirongoing drug businessil4

                      Drugtraffickerscommonlyçûfront''(i.e.provideonconsignment)
        controlled substancesto theirclientsand the aforem entioned books,records,receipts,

        notes,ledgers,etc.arem aintained w herethedrug traffickers haveready accessto them .

        Itkscpmmonpracticeforlargescaledrugdealerstosecretecontpband,proceedsand
        drqg sales and recordsofdrug transactions in secure locationswithin theirresidences,

        stash houses,and/orplacesofbusinessforready access and to concealsuch item s from

        1aw enforcem entauthorities. Persons involved in large scale drug traftlcking often

        concealin theirresidences,stash houses,and/orplaces ofbusiness,cachesofdrugs,large




 13In thisparticularinvestigation, searches ofresidencesofthose individualsw orking forthe
 internationalDTO/M LO revealed dozensofdocum ents and papersrelated to stash house
 locations,drug proceeds,drug transfers,and identity ofcoconspirators,and they haveretained
 these docum entsform onths and yearsafterthetransactions.

                                                 21
                                                                                                             è
                                                                                                 .
                                                                                                        )?
                                                                                                     $!lk!
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 22 of 31 Pageid#: 23




       amountsofcurrency,Gnancialinstruments,preciousmetals,jewelry,automobiletitles
       andotheritemsofvaluewhich areproceedsofdrugtransactionsand evidenceof

       Gnancialtransactionsrelating to obtaining,transferring,secreting orspending large sum s

       ofm oney acquired from engaging in narcoticstrafficking activities;

                      W hen drug traffickersam ass large proceedsfrom the sale ofdrugs,they

       often attem ptto legitim ize orSslaunder''these protits. To accom plish this,drug

       traffickersm ay utilize,butare notlim ited to,dom estic and foreign banksand/orfinancial

       institutionsand theirattendantservices,such assecurities,cashier'schecks and m oney

       drafts;

                 e.   Itis com m on practice forlarge-scale drug trafGckersto travelto their

       source and distribution pointsto facilitatetheirtraftscking. Afterpurchasing theirdrugs,

       drug traffickers often transportorcauseto be transpoded theirdrugsto areas in which

       they w illdistribute them . The m ethodsoftransportation include,butarenotlim ited to,

       com m ercialcarriers,private airplanes,ocean going m otorvessels,rentalorprivate

       automobiles,andgovernmentorJontractmailcarriers;
                      Drug traffickers com m only cause to be taken photographsofthem selves,

       theirassociates,theirproperty and item s used in the distribution ofcontrolled substances.

       These trafûckers usually m qintain these photographsattheirresidencesorplaces of

       business and on theircellulartelephonesand/orcom puters;

                 g.   Drugtraffickersusesyfes,surreptitiouscompartmentsandmoney
       counting m achinesto countand storethe profits oftheirnarcotics business;


 14 In thisparticular investigation, searchesofresidencesofthose individualsworking forthe
 intçrnatiohalDTO/M LO recovered substantialsum s ofU S Currency,and docum entsrevealing
 the use ofdrug proceedsto purchasethose residences.
                                               22                                                           t
                                                                                                        +


                                                                                                ,
                                                                                                  yh
                                                                                                    $
                                                                                                    u
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 23 of 31 Pageid#: 24




               h.     Drug traftickers com m only possessattheirresidences,stash houses, or

       placesofbusiness,drugs,paraphernalia,and m aterialsforpackaging,cutting, w eighing

       and distributing heroin,including,butnotlim ited to scales,plasticw rap,and plastic

       baggies.

                      Drug traffickers com m only use electronic devices and storage com ponents

       including,butnotlim ited to,cellulartelephones,com puters,telex m achines,facsim ile

       m achines,currency counting m achines,telephone answ ering m achines,computer

       software,tapes,àiscs,CD,DvDs,andaudiotapestostorerecordsofdrugsales,ledgers,
       supplier's/custom er'scontactinform ation,financialrucords,im ages,audio/video

       recordingsand otherrelated docum entsrelated to the traficking and sale ofnarcotics.

                                   TECH NICAL TERM S

       42.    Based on m y training and experience,1use the follow ing technicalterm sto

 convey thefollow ing m eanings:

               a.     IP Address:TheInternetProtocoladdress(orsimply'CIPaddress'')isa
        unique num eric addressused by com puterson the lnternet. A n P address looks like a

        seriesoffournumbers,eachintherange0-255,separatedbyperiods(e.g.,
        121.56.97.178).EverycomputerattachedtothelnternetmustbeassignedanIP address
        sothatInternettraffic sentfrom and djrectedtothatcomputermay bedirected properly
        from its sourceto itsdestination. M ostInternetserviceproviderscontrola range ofIP

        addresses. Söm ecom putershave static thatis,long-term     IP addressçs,w hile other

        com putershave dynam ic- thatis,frequently changed- lp addresses.

               b.     Internet:The lnternetis a globalnetwork ofcomputers and other

        electronic devicesthatcomm unicatew ith each other. Due to the structure ofthe Internet,


                                              23


                                                                                             -y!:j
                                                                                               $
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 24 of 31 Pageid#: 25




        connectionsbetween devioeson the lnternetoften crossstate and internationalborders,

        evenwhenthedevicescommunicatingwith each otherâre in thesamestate.

                       Storagemedium:A storagemedium isanyphysioalobjectuponwhich
        com puterdata can be recorded.Exam plesinclude hard disks,R AM ,tloppy disks,flash

        m tm ory,CD-ROM S,and otherm agneticoropticalm edia.

         C OM PUTERS.ELECTRO NIC STO R AG E.A ND FOR ENSIC A NALYSIS

        43.    Asdescribed above and in Attachm entB,thisapplication seeksperm ission to

 search forrecordsthatm ightbe found on the PREM ISES ofa TARGET A DD M SS,in whatever
 fonn they arefound. One form in which the recordsm ightbe found isdata'stored on a

 com puter'shard drive orotherstorage m edia. Thus,thew arrantapplied forw ould authorizethe

 seizure ofelectronic storage m edia or,potentially,the copying ofelectronically stored

 information,allunderRule41(e)(2)(B).
        44.    Probable cause. Isubm itthatifa com putetorstorage m edium isfound on the

 PREM ISES ofaTA RGET ADD RESS,there isprobable cause to believe those recordsw illbe

 stored on thatcom puterorstoragem edium ,foratleastthe follow ing reasons:

               a.      Based on m y know ledge,training,and experience,1know thatcom puter

        filesorremnantsofsuch filescan berecovered monthsoreven yearsafterthçyhavebeen

        dow nloaded onto a storage m edium ,deleted,orview ed via the lntel
                                                                          m et. Electronic files

        dow nloaded to a storage m edium can be stored foryears atlittle orno cost. Even when

        Gles. have been deleted,they can be recovered m onthsoryearslaterusing forçnsictools.

        This isso because when a person dsdeletes''a file on a com puter,the data contained in the

        t5le doesnotactually disappear;rather,thatdata rem ains on the storage m edium untilitis

        overwritten by new data.



                                                24                                                       ?
                                                                                                ) $1u$T'
                                                                                                     ,
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 25 of 31 Pageid#: 26




               b.      Therefore,deleted files,orrem nantsofdeleted Gles, m ay reside in free

        space orslack space- thatis,in space on thestoragem edium thatisnotcurrently being

        used by an activefiie- forlong periods oftim e beforethey areoverwritten. In addition,

        a com puter'soperating system m ay also keep a record of.deleted data in a 'ssw ap''or

        Cdrecovery''file.

               c.      W holly apartfrom user-generated Gles,com puterstorage m edia- in

        particular,com puters'internalhard drives--contain eiectronic evidence ofhow a

        computerhasbeen ustd,w hatithasbeen used for,and who hasused it. To give afew

        examples,this forensic evidence can take the form ofoperating system configurations,

        artifacts from operating system orapplication operation,file system data structures,and

        virtualm em ory çtsw ap''orpaging files. Com puteruserstypically do noterase ordelete

        thisevidence,because specialsoftw are istypically required forthattask. H owever,itis

        technically possible to deletethisinform ation.

               d.      Sim ilarly,Glesthathave been viewed via the lnternetare som etim es
        autom a'tically downloaded into a tem porary lnternetdirectory ortçcache.''

               Forensicevidence. A sfurtherdescribed in Attachm entB,thisapplication seeks

 perm ission to locate notonly com puterfilesthatm ightserve asdirectevidence ofthe crim es

 described on the w arrant,butalso forforensicelectronicevidence thatestablishes how

 com putersw ere used,thepurpose oftheiruse,w ho used them ,and w hen.There is'
                                                                              probable

 causeto believe thatthisforensic electronic evidence willbe on any storage m edium in the

 PREM ISES atthe TARGET AD DRESSES because:

               a.      D ata on the storagem edium can provide evidence ofa file thatw asonce

        on the storage m edium buthassince been deleted oredited,orofa deleted portion ofa


                                                25
                                                                                                      .è

                                                                                                 I
                                                                                                  (1'$-
                                                                                                      '0
                                                                                                       .
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 26 of 31 Pageid#: 27




      tsle(suchasaparagraphthathasbeendeletedfrom awordprocessingtslel.Virtual
      m em ory paging system s can leavetracesofinform ation on the storage m edium thatshow

      whattasksand processesw ere recently active. W eb brow sers, e-m ailprogram s,and chat

      program sstore confguration inform ation on the storage m edium thatcan reveal

      information such asonlinenicknam ek and passw ords. Operating system scan record

      additionalinform ation,such asthe attéchm entofperipherals,the attachm entofU SB

      flash storage devices orotherexternalstorage m'
                                                    edia,and the tim esthe com puterwas in .

      use.Computerfile system s can record inform ation aboutthedatesfilesw ere created and

      the sequence in which they were created,although this inform ation can laterbe falsified.

              b.     As explained herein,inform ation stored w ithin a com puterand other

      electronic storage m edia m ay provide crucialevidence ofthe Cswho,w hat,why,w hen,

      where,and how''ofthe crim inalconductunder investigation,'thus enabling the U nited

       Statesto establish and prove each elem entoralternatively,to exclude the innocentfrom

      furthersuspicion. In m y training and experience,inform ation stored w ithin acom puter

       orstoragemedia(e.g.,registryinformation,communications,imagesandmovies,
      transactionalinform ation,recordsofsession tim esand durations,internethistory,and

       anti-virus,spyware,andmalwaredetectionprograms)canindicatewhohasusedor
       controlled the com puterorstorage m edia. Thisçluserattribution''evidence isanalogous

      to thesearch for(sindicia ofoccupancy''whileexecuting a search w arp ntata residence.

       The existence orabsence ofanti-virus,spyware?and m alwaredetection program sm ay

       indicate whetherthe computerw asrem otely accessed,thusinculpating prexculpating the

       com puterowner. Further,com puterand storage m edia activity can indicate how and

       when the com puterorstorage m edia w asaccessed orused. Forexam ple,asdescribed


                                             26

                                                                                                  !       #
                                                                                                      jky
                                                                                                  ,   t
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 27 of 31 Pageid#: 28




      herein,com puterstypically contain inform ation thatlog:com puteruseraccountsession

      timesanddurations,computeractivit#associatedwithuseraccounts,electronicstorage
      m ediathatconnected w ith the com puter,and the IP addressesthrough which the

      com puteraccessed networksand the internet. Such inform ation allow sinvestigatorsto

      understand the chronologicalcontextofcom puterorelectronic storagem edia access,use,

      and eventsrelating to the crim e underinvestigation. Additionally,som e inform ation

      stored w ithin a computerorelectronic storage m edia m ay provide crucialevidence

      relating to thephysicalIocation ofotherevidence and the suspect. Forexam ple,im ages

      stored on a com puterm ay both show aparticularlocation and have geolocation

      inform ation incop orated ihto itst5le data. Such t5le datatypically also contains

      inform ation indicating when thet5le orim age w ascreated. The existence ofsuch im age

      files,along w ith externaldevice connection logs,m ay also indicatethe presence of

      additionalelectronicstoragemedia(e.g.,'adigitalcameraorcellularphonewith'an
       incorporatedcamera).Thegeographicandtimelineinformationdescribedhereinmay
      eitherinculpate orexculpate the com puteruser. Last,inform ation stored w ithin a

      com puterm ay provide relevantinsightinto the com puteruser'sstate ofm ind asitrelates

      to the offense underinvestigation. Forexam ple,inform ation w ithin the com puterm ay

       indicatetheowner'smotiveandintenttocommitacrime(e.g.,internetsearches
       indicatingcriminalplanning),orconsciousnessofguilt(e.g.,runninga(çwiping''program
      to destroy evidence on the computerorpassw ord protecting/encrypting such evidence in

      anefforttoconçealitfrom law enforcement).




                                              27

                                                                                               $ a/
                                                                                               ,!!:$
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 28 of 31 Pageid#: 29




                     A person w ith appropriate fam iliarity w ith how a com puterw orks can,

       afterexam ining thisforensic evidence in itspropercontext, draw conclusionsabouthow

       com puterswere used,the purpose oftheiruse,who used them ,and w hen.

                     The processofidentifying the exactfles,blocks,registry entries, Iogs,or

       otherform s offorensic evidence on a storage m edium thatare necessary to draw an

       accurate conclusion isa dynam ic process. W hile itispossible to specify in advancethe

       records to be sought,com puterevidence isnotalw ays data thatcan be m erely reviewed

       by areview team and passed along to investigators. W hetherdata stored on a com puter

       is evidence m ay depend on otherinform ation stored on the computerand the application

       ofknow ledge abouthow a com puterbehaves. Therefore,contextualinform ation

       necessary to understand otherevidence also fallsw ithin the scope ofthe w arrant.

                     Further,in finding evidence ofhow a computerw asused,the purpose of

       itsuse,w ho used it and when,som etim es itisnecessary to establish thataparticular

       thing isnotpresenton a storage m edium . Forexam ple,the presence orabsence of

       counter-forensicprogramsoranti-virusprograms(andassociateddata)mayberelevant
       to establishing theuser'sintent.

                      1know thatwhen an individualuses a computerto facilitatethe

       com m ission ofa drug trafGcking and/orm oney laundering offense,the individual's

       com pulerw illgenerally serve both as an instrum entality forcom m itting thecrim e,and

       also as a storage m edium forevidence ofthe crim e. The com puteris an instrum entality

       ofthe crim e becausexitisused as a m eansofcom m itling the crim inaloffense. The

       com puteris also likely to be a storage m edium forevidence ofcrim e. From m y training

       and experience,lbelievethata computerused to com m ita crim e ofthistype m ay


                                              28

                                                                                                          'p
                                                                                                      $
                                                                                                      .
                                                                                                 ,
                                                                                                     t!
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 29 of 31 Pageid#: 30




        contain:datathatisevidence ofhow the com puterw asused;datathatwassentor

        received;notesasto how the crim inalconductw as achieved;records oflnternet

        discussions aboutthe crim e;and otherrecordsthatindicatethenature ofthe offense.

        46. Necessityofseizingorcopyingentirecomputersorstoragemedia.Inmostcases,
 athorough searoh ofaprem isesforinform ation thatm ightbe stored on storage m edia often

 requiresthe seizure ofthe physicalstorage m edia and lateroff-site review consistentw ith the

 warrant.ln lieu ofrem oving storage media from theprem ises,itis som etim espossibleto m ake

 an im age copy ofstorage m edia.Generally speaking,im aging isthe taking ofacom plete

 electronicpicture ofthe com puter's data,including allhidden sectors and deleted ûles. Either

 seizure orim aging is often necessary to ensure the accuracy and completenessofdata recorded

 on the storage m edia,and to preventthe lossofthe data eitherfrom accidentalorintentional

 destruction. This istrue because ofthe follow ing:

               g.      The tim erequired foran exam ination.A snoted above,notal1evidence

        takesthe form ofdocum entsand filejthatcan be easily view ed on site. Analyzing

        evidence ofhow a computerhasbeen used,w hatithasbeen used for,and who hasused it

        requires considerabletim e,and taking thatm uch tim e on prem isescould be unreasonable.

        A sexplained above,becausethew arrantcallsforforensic electronic evidence,itis

        exceedinglylikelythatitwillbenecessarytothoroughlyexaminestoragemediatoobtain
        evidence. Storage m edia can store a large volum eofinform ation. Review ing that

        inform ation forthingsdescribed in the warrantcan take weeks orm onths,depending on

        thevolum e ofdatastored,and would be im practicaland invasive to attem pton-site.

               h.      Technicalrequirem ents. Com puterscan be configured in severaldifferent

        ways,featuring a variety ofdifferentoperating system s,application software,and


                                                29

                                                                                                     jl
                                                                                                          )
                                                                                                 $ï.$T
                                                                                                 1
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 30 of 31 Pageid#: 31




        conigurations. Therefore,searching them som etim esrequirestoolsorknow ledge that

        m ightnotbe presenton the search site.The vastarray ofcom puterhardw are and

        software available m akesitdifGcultto know befoie a search w hattoolsorknow ledge

        w illbe required to analyzethe system and its data on the Prem ises. However,taking the

        storage m edia off-site and review ing itin a controlled environm entw illallow its

        exam ination w ith the propertoolsand know ledge.

                       Variety ofform s ofelectronic m edia. Records soughtunderthisw arrant

        could be stored in a variety ofstorage m edia form atsthatm ay require offlsite review ing

        w ith specialized forensic tools.

               Natureofexamination.Basedontheforegoing,andconsistentwithRule
 41(e)(2)(B),thewarrant1am applyingforwouldpermitseizing,imaging,orotherwisecopying
 storage m ediathatreasonably appearto contain som e orallofthe evidence described in the

 warrant,and w ould authorize a laterreview ofthe m ediaorinform ation consistentw ith the

 w arrant. The laterreview m ay require techniques,including butnotlim ited to com puter-assisted

 scansofthe entire m edium ,thatm ightexposem any partsofa hard drive to hum an inspection in

 orderto determ ine whetheritisevidence described by the warrant.

                                            CO NCLUSION

        48.     Based on the aforem entioned,Irespectfully subm itthatthere isprobable cause to

 believe thatthe individuals described have engaged in offensesinvolving violationsofm oney

 launderingandconspiracytocommitmoneylaundering,inviolationof18U.S.C.591956and
 1957,conspiracytodistributecontrolledsubstances,inviolationof21U.S.C.5846,and
 unlaw fuluse ofa com municationsfacility to facilitate a dnlg trafficking offense,in violation of




                                                 30                                                           4Yb
                                                                                                         j.  k
                                                                                                     ,
                                                                                                         1
Case 4:20-mj-00011-RSB Document 1-1 Filed 01/16/20 Page 31 of 31 Pageid#: 32




21U.S.C.j843(b),andthatthereisprobablecausetobelievethatthelocationsdescribedin
Attachm entA w illcontain evidenceofthese crim es,asdescribed m ore fully in A ttachm entB.



                                               Respectfully subm ijted,




                                               Aaron Durham
                                               Task Force Officer
                                               Drug Enforcem entA dm inistration



 sw orn to and subscribed before m e this 7/    dayofJanuary, 2020



 TH E HONO M BLE ROBERT S.BA LLOU
 U NITED STA TES M A GISTRATE JU D GE
 W ESTERN DISTRICT OF VIRGINIA




                                                  31
